Caton, C. J. The court certainly erred in refusing to instruct the jury, that the law will not presume that a fraud had been committed. The law never does presume a fraud; that fact must always be proved, either by direct or circumstantial evidence. When there is no evidence of fraud, neither the court or jury have the right to infer or presume it. Nor was it necessary to the validity of the complete transfer of the property, that the possession should be continued in the purchaser, as was held by the court, by the modification of the claimant’s third and fifth instructions. Brown v. Rielly, 22 Ill. 45. If, after the delivery to the purchaser, he subsequently returned it to the vendor, it may be a circumstance tending to show only a colorable transaction, more or less cogent, according to the circumstances. But it certainly may be explained. The judgment is reversed, and the cause remanded. Judgment reversed.